                             Case 19-20831-jra             Doc 35        Filed 08/07/19         Page 1 of 2
                                               United States Bankruptcy Court
                                               Northern District of Indiana
In re:                                                                                                     Case No. 19-20831-jra
John Mileusnic                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0755-2                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 05, 2019
                                      Form ID: 293                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 07, 2019.
db             +John Mileusnic,   325 Plum Creek Drive,   Schererville, IN 46375-1166

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 07, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 5, 2019 at the address(es) listed below:
              Nancy J. Gargula    USTPRegion10.SO.ECF@usdoj.gov
              Paul R. Chael    on behalf of Trustee Paul R. Chael aimee@pchael13.com,
               pchael13@ecf.epiqsystems.com;wjoyce@pchael13.com;smichelle@pchael13.com
              Paul R. Chael    aimee@pchael13.com,
               pchael13@ecf.epiqsystems.com;wjoyce@pchael13.com;smichelle@pchael13.com
              Susan M. Woolley(AM)    on behalf of Creditor   PennyMac Loan Services, LLC
               ecfnotices@feiwellhannoy.com
                                                                                            TOTAL: 4
                         Case 19-20831-jra       Doc 35      Filed 08/07/19        Page 2 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                            Northern District of Indiana
                                                Hammond Division
In Re: Debtor(s) (name(s) and address)                     )
John Mileusnic                                             )
xxx−xx−1703                                                )
325 Plum Creek Drive                                       ) Case Number: 19−20831−jra
Schererville, IN 46375                                     )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           ) Chapter: 13
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )




                                         NOTICE OF DOCKET ENTRY
On August 5, 2019 , the following entry was made on the docket in this case:

         Docket Entry: Confirmation held 8/5/19(related document(s)16 Chapter 13 Plan filed by John
         Mileusnic). APPEARANCES: Attorney Godshalk on behalf of Trustee. Trustee reports
         objections/issues that preclude confirmation. The foregoing is herby reset to September 16, 2019 at
         9:00 a.m. SO ORDERED. (kdr)




                                                                         Christopher M. DeToro
                                                                         Clerk, United States Bankruptcy Court
                                                                         5400 Federal Plaza
                                                                         Hammond, Indiana 46320




                                                                                                     Document No. 32 − 16
